370 F.2d 94
Charles A. GONZALES, Appellant,v.Wayne K. PATTERSON, Warden, Colorado State Penitentiary, Appellee.
No. 9040.
United States Court of Appeals Tenth Circuit.
Dec. 20, 1966.

Thomas Garrett, Oklahoma City, Okl., for appellant.
James W. Creamer, Denver, Colo., for appellee.
Before LEWIS, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
Appellant is presently confined in the Colorado state penitentiary after and by virtue of a parole revocation.  He sought a writ of habeas corpus in the United States District Court for the District of Colorado alleging that he had been denied the rights of confrontation and the assistance of counsel at the revocation hearings.  The trial court summarily denied relief.


2
Affirmed. See Escoe v. Zerbst, 295 U.S. 490, 55 S. Ct. 818, 79 L. Ed. 1566; Johnson v. Tinsley, 234 F. Supp. 866 (Colo.), aff'd mem. 337 F.2d 856.